Citation Nr: 0002550	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-17 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating greater than 10 percent for 
osteoporosis of the lumbar and dorsal spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1995, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 10 percent for 
osteoporosis of the lumbar and dorsal spine.  The veteran 
subsequently perfected an appeal of that decision.  A hearing 
on this claim was held in Atlanta, Georgia, on March 13, 
1997, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a June 1997 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disability is manifested by pain 
on motion and use, with recent range of motion findings of 
flexion zero to 100 degrees or 0 to 45 degrees, extension 10 
degrees, lateral bending 30 degrees, and rotation of 45 
degrees all with pain; and x-ray evidence of degenerative 
changes throughout the lumbar spine, particularly at L3 to 
L5.




CONCLUSION OF LAW

The criteria for a 20 percent rating for osteoporosis of the 
lumbar and dorsal spine are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5013, 5292 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his residuals of a lumbar disc injury constitute 
a plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

Entitlement to service connection for a back disability was 
originally granted in an April 1973 RO decision, and a 
noncompensable rating was assigned thereto, effective January 
1, 1973.  The RO identified the disability as osteoporosis of 
the lumbar and dorsal spine based on x-ray evidence of record 
at the time.  The x-ray evidence also revealed narrowing of 
the disk interspaces at L4-L5.  The veteran appealed that 
decision, and in a February 1974 Board decision, the veteran 
was awarded a 10 percent evaluation based on involvement of 
two minor joint groups with no limitation of motion, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5013 and 5003.  The RO 
denied the veteran's request for an increased rating in a 
January 1995 decision, from which this appeal was instigated.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's osteoporosis of the lumbar and dorsal spine by 
application of the criteria set forth in Diagnostic Code 
5013, governing osteoporosis.  Under this provision, 
evaluation of a disability is to be made based on the 
limitation of motion of the affected part.  Pursuant to 
Diagnostic Code 5292, governing limitation of motion of the 
lumbar spine, a 10 percent rating is warranted for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.

Because the medical evidence of record does not indicate the 
presence of a vertebral fracture (Diagnostic Code 5285), 
ankylosis (Diagnostic Codes 5286, 5288, 5289), invertebral 
disc disease (Diagnostic Code 5293), lumbosacral strain 
(Diagnostic Code 5295), or limitation of motion of the dorsal 
spine (Diagnostic Code 5291), the Diagnostic Code provisions 
governing these disabilities are not applicable to the 
evaluation of the veteran's claim.  

Turning to the relevant medical evidence, a May 1995 VA spine 
examination report notes that the veteran had forward flexion 
of 80 degrees with pain, extension of 20 degrees, lateral 
flexion of 35 degrees, and rotation of 40 degrees.  He was 
diagnosed low back pain with radicular symptoms most likely 
consistent with mild spinal stenosis.  Clinical evidence of 
record shows that the veteran has scoliosis of the spine with 
osteoarthritis or degenerative changes involving L3-5 and L5-
S1.

At a November 1997 VA spine examination the veteran had 
flexion of zero to 100 degrees with pain from 70 to 100 
degrees, extension of 10 degrees with pain, lateral bending 
of 30 degrees with pain, and rotation of 45 degrees with 
pain.  The veteran also had pain on palpation.  The examiner 
noted that the degenerative changes in the veteran's back 
were likely related to his abnormal anatomy and any previous 
trauma.  In assessing the veteran's functional ability, this 
examiner noted that he was mildly incoordinated due to pain, 
and that he had pain during the arc of motion needed for 
daily activities, good strength, but fatigability due to 
pain.
In March 1999 the veteran was provided with another VA 
examination of his spine.  The examiner noted mild pain on 
palpation of the lumbar spine at L4-5 and L5-S1 with no 
muscle spasm or fasciculation of the paraspinal lumbar 
muscles.  He had limitation of flexion noted at 45 degrees, 
with extension and lateral motion being within normal limits.

Based on the evidence of record, the Board finds that the 
veteran's range of motion, as limited by his pain and 
incoordination, more nearly approximate a moderate impairment 
rather than a slight impairment.  His flexion was most 
recently significantly limited, and while his extension and 
lateral motion were normal on his recent examination, during 
the recent appeal period, in November 1997, they were also 
noted to be limited due to pain.  Moreover, the November 1997 
examiner stated that the veteran's functional ability was 
affected based on pain, incoordination and fatigability.  The 
Board notes that the RO determined that none of the veteran's 
current symptoms were due to his osteoporosis because the 
November 1997 examiner found that the veteran did not appear 
to have osteoporosis.  However, the Board notes that in 1973 
the clinical evidence noted the veteran's scoliosis and disc 
space narrowing at L4-5, and the November 1997 examiner did 
relate the veteran's degenerative changes, and limitation to 
his spinal abnormality, which was of record at the time of 
the veteran's award of service connection and thus, is part 
of his service-connected disability.  Therefore, the 
veteran's current symptoms are attributable to his service-
connected disability.  Consequently, the Board finds that the 
veteran's claim of entitlement to an increased rating for his 
low back disability is granted, and a 20 percent evaluation 
is assigned.

Additionally, the Board notes that the veteran's existing 10 
percent rating was assigned pursuant to Diagnostic Code 5003 
due to involvement of multiple joints with no limitation of 
motion and that consideration should be made as to whether 
the veteran is entitled to maintain a separate rating due to 
this assignment.  Under the provisions of Diagnostic Code 
5003, evaluation of degenerative arthritis is made on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, Diagnostic Code 5003, also provides that if the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is applicable for "each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003."  As just discussed above, a compensable rating has 
been assigned for limitation of motion of the affected 
joints, so that this additional rating is not appropriate.

Additionally, Diagnostic Code 5003 states that in the absence 
of limitation of motion, with x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating can be assigned and a 20 percent rating can 
be assigned for such evidence with occasional incapacitating 
exacerbations.  Because, the veteran's limitation of motion 
and pain on motion of his lumbar spine has already been 
considered in his evaluation under Diagnostic Code 5292, the 
assignment of a separate evaluation under Diagnostic Codes 
5003, would result in the evaluation of the same 
disability/symptoms under various diagnoses and thus is 
prohibited by 38 C.F.R. § 4.14 (1999).  Consequently, the 
Board finds that additional compensation pursuant to 
Diagnostic Codes 5003, is not warranted.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 20 percent rating for osteoporosis of the 
lumbar and dorsal spine is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

